Filed by Youbet.com, Inc. Pursuant to Rule 425 under the Securities Act of 1933, as amended, and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934, as amended. Subject Company: Youbet.com, Inc. Exchange Act File No.: 1-34276 The notifications required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”) to the United States Federal Trade Commission (the “FTC”) and the Antitrust Division of the United States Department of Justice (the “DOJ”) were filed on November 25, 2009 by Churchill Downs Incorporated (“Churchill”) and Youbet.com, Inc. (“Youbet”). The statutory waiting period under the HSR Act was initially scheduled to expire on December 28, 2009 at 11:59 p.m., Eastern time. Churchill notified the DOJ that it intends to withdraw its HSR Act notification voluntarily on December 23, 2009 to provide the DOJ additional time beyond the initial 30-day HSR Act waiting period to complete its review, and that it intends to re-file its notification on December 24, 2009.
